Citation Nr: 1233487	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to the service connected residuals of a left fibula fracture and ankle dislocation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran served on active duty from January 1953 to November 1954 and from November 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge in September 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence of record does not establish a link between a current back disability and active service and does not show that a current back disability was causally or etiologically related to or aggravated by his service-connected residuals of a left fibula fracture and ankle dislocation.


CONCLUSION OF LAW

The criteria for service connection for a back disability on any basis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a May 2007 letter the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the Veteran was provided in May 2007 prior to the initial unfavorable decision in September 2007.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO attempted to obtain VA treatment records from New Orleans, Louisiana from 1957 to 1963 and from Chicago, Illinois from 1963 to 2003.  Negative responses were received and the Veteran was subsequently notified that attempts to obtain the records had been unsuccessful.  

VA will make as many requests as are necessary to obtain relevant records from a Federal Department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Here, the Board concludes that such a search would be futile as the search did not find that any records were available.  Therefore, an additional remand is not necessary to seek any treatment records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran has been provided a VA examination in order to evaluate the nature and etiology of the disorder at issue.  The examination report is found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented and further development is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

To this end, the Board notes that a VA medical examination is not rendered inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the VA examiner wrote that she could not resolve whether the current lumbar degenerative disk disease and arthritis began during military service without resorting to speculation because there are no available in-service x-rays.  However, all available in-service treatment records have been associated with the claims file; and thus, further development would not allow the VA examiner review in-service x-rays.  Additionally, even while explaining that in-service x-rays would be useful, the examiner nevertheless opined that on the evidence of record, it was most likely that the Veteran's current back disability was age related.  While VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence, and therefore the medical opinion that was obtained in this case is found to be fully adequate. 

The Veteran was also given the opportunity to testify at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ asked questions regarding the Veteran's current disability and its relationship to his service connected residuals of a left fibula fracture and ankle dislocation and regarding the current state of the Veteran's disability.  The record shows that the Veteran has actual knowledge of the elements to substantiate a claim of service connection on a secondary basis.  The hearing focused on the elements necessary to substantiate the claim, including on a secondary basis, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Although the elements of service connection on a direct basis were not discussed at the hearing, the Veteran has demonstrated knowledge of them through his statements.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection Laws and Regulations and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) (2002) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (2002) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

In May 2007, the Veteran filed a claim seeking service connection for a back disability as secondary to his service connected left ankle disability.  The Veteran wrote in his September 2008 Notice of Disagreement that he felt that his back condition was coming from his left fibula.  At his hearing before the Board in 2010, the Veteran explained that he believed there was a connection between the two, because when he walked, pain would occasionally radiate from his ankle to his back.

The service treatment records (STRs) show that in June 1954 the Veteran was diagnosed with a lumbosacral strain.  He was instructed to take medication and apply heat.  At a November 1954 separation examination and a November 1956 reenlistment examination his spine and musculoskeletal system were found to be normal.  The Veteran indicated on an October 1957 medical history report that he had never had a bone, joint or other deformity.  His spine and musculoskeletal system were again found to be normal at the October 1957 separation examination.

Following service, the Veteran pursued a claim for service connection for an ankle disability in February 1958, within months of separation, yet he did not seek service connection for a back disability for approximately 50 years after service.  This extended passage of time without filing a back claim, when the Veteran was clearly aware of the VA disability system having filed for and been granted service connection previously, weighs against a finding of service connection.

At his hearing, the Veteran was asked when his back first started bothering him, to which he replied that it had given him problems since 1973 when it was operated on.  Allegedly, a disc was pressing against a nerve, but unfortunately searches for any records from the surgery have been unsuccessful.  However, even if the back problem began in 1973, this would still place the onset of the disability more than 15 years after the Veteran separated from service.
 
As it is, the earliest post-service treatment records shows back complaints do not appear until September 1991, but even then, the Veteran demonstrated normal range of motion in his back and the back was found not to be tender.  Straight leg raising was positive on the left at 40 degrees. 

There is no dispute that the Veteran currently has a back disability, as x-rays of the lumbosacral spine taken in June 2009 and September 2010 show narrowing of disk spaces and anterior osteophyte formations off of the L2 to L5 vertebrae.  December 2009 and July 2010 VA treatment notes indicate that the Veteran's back pain was stable on tramadol.  

The Veteran testified at a September 2010 Board hearing that he had been told by doctors that all the driving he did contributed to his back pain.  He also testified that doctors had told him that the arthritis in his back could be coming from the ankle 
(although no such opinion appears in the treatment records that have been obtained).  

Given the notation of in-service back treatment and the suggestion that the Veteran's current back disability might be related to his service connected disability, the Board remanded the Veteran's claim for a VA examination.

The Veteran had a VA examination in February 2011 at which he said that he did not recall any specific injury to the back during military service.  He received no treatment for his back until 1976 (it is noted that he reported undergoing back surgery in 1973 at his hearing, but regardless of whether the surgery occurred in 1973 or 1976 it occurred many years after he separated from service), when he underwent surgery to repair a disk herniation after developing increased back pain, which he attributed to rolling a dolly.  The Veteran alleged that the surgeon told him that his back condition was related to military service and not to his post-service work.  After the surgery, the Veteran stated returned to work and was put on light duty, and he had continued to experience back pain since then.  He denied any injury or trauma to his back since 1976 and he had not had any spinal injections, physical therapy, or physician prescribed bed rest.  He wore a brace everyday and took medication.  X-rays showed loss of disk space, large marginal osteophytes, moderate degenerative changes of the sacroiliac joints, and facet hypertrophy at L4 and L5.  The diagnosis was advanced degenerative disk disease and arthritis throughout the lumbar spine and moderate degenerative arthritis of the sacroiliaca joints.

The examiner opined that the Veteran's advanced degenerative disk disease and arthritis of the lumbar spine were most likely age related and were not caused by his service-connected left ankle disability.  The rationale was that the examiner knew of no scientific evidence in the medical literature supporting the contention of a long-standing altered gait patten from an ankle disability causing a back disability.  Furthermore, she concluded that the lumbosacral strain in 1954 would not cause arthritis of the lumbar spine.  

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of back pain since military service.  The only in-service treatment related to the back was in 1954, and subsequent medical history reports and examinations from the STRs do not indicate that the Veteran continued to have complaints related to his back.  Furthermore, nothing in the record indicates that the Veteran had back pain after military service until the 1970s.  In fact, the Veteran filed for service connection for an ankle disability shortly after service, but did not file a back claim for approximately 50 years after service.  Therefore, service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b) is not available because the record does not contain credible evidence of continuity of symptomatology .

The Board also finds that the Veteran's current back disability did not manifest within one year after separation from service, as nothing in the record indicates that the Veteran was diagnosed until well beyond the one year presumptive period.  The Veteran did report undergoing back surgery in the 1970s, but that was still more than 15 years after service.

Additionally, the Board finds that the Veteran's back disability is not causally or etiologically related to his active service or to his service-connected left fibula fracture and ankle dislocation, and there is no evidence that his back disability has been aggravated by his service-connected left fibula fracture and ankle dislocation.

The Veteran recalled at the February 2011 VA examination that his back surgeon had told him in 1976 that his back condition was related to military service and not to his post-service work.  Generally, a lay person's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).  

In some instances, however, lay evidence has been found to be competent to establish a diagnosis when that lay person is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)

In this case, while the Veteran reported that his surgeon had related his back disability to his military service, at his September 2010 hearing the Veteran said that he had been told by doctors that all the driving he did had contributed to his back pain.  The Veteran further testified that a doctor had never told him that his left fibula and ankle led to back pain.  He also testified that doctors had told him that the arthritis in his back could be coming from the ankle.  It is also noted that the Veteran reported at his examination that his surgery occurred in 1976 while at his hearing he testified it occurred in 1973.  The Board acknowledges that the surgery occurred a number of years earlier, and is sympathetic to the difficultly in remembering conversations which had transpired more than 30 years earlier.  However, this acknowledged difficulty and passage of time magnifies the Veteran's reported inconsistencies, thereby undermining the weight that can be attributed to his statements.  As such, the Board finds that the Veteran's statements are not sufficiently credible to establish that his current back disability was caused by either service or a service connected disability.

Moreover, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his current back disability to service and to his left fibula fracture and ankle dislocation, the Board finds that the etiology of the Veteran's back disability is too complex an issue to lend itself to lay opinion evidence. 

The Veteran is competent to testify as to symptoms that are non-medical in nature such as pain; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis). 

Because the Veteran is not considered medically qualified to provide an opinion and to the etiology of his back disability, service connection would require a medical opinion.  Unfortunately, no medical evidence is of record that has even suggested a relationship between the Veteran's active duty service and his back disability or between the Veteran's left fibula fracture and ankle dislocation and back disability.  A medical opinion was obtained, but the February 2011 examiner found that such relationships were less likely than not.  The rationale was that she knew of no scientific evidence supporting the contention that altered gait from an ankle disability would cause a back disability and that the in-service lumbosacral strain would not cause arthritis of the spine.  Furthermore, she concluded after an examination and review of the Veteran's medical records that his lumbar spine degenerative disk disease was most likely age related.  

Although the examiner also wrote that she could not state whether the Veteran's current back disability began during his military service without resorting to speculation, it is clear that what she meant was that she could not state beyond any doubt that the Veteran's back disability had not begun during service without x-rays from the time of his separation.  However, the standard for service connection is not beyond any doubt.  Rather, it is whether it is at least as likely as not (50 percent or greater) that the Veteran's back disability began during or was otherwise caused by his military service.  To this end, the examiner stated that it was more likely than not that the back disability was age related.  Thus, because it was more likely age related, it was less likely to have been caused by any incident in service.  As such, the totality of the opinion is that based on the available evidence it is less likely as not that there is a relationship between the Veteran's military service and his back disability on a direct basis or as secondary to the service connected residuals of a left fibula fracture and ankle dislocation on a causation or aggravation basis.  Since a rationale for all opinions expressed was provided, the Board finds the opinion to be of probative value and it is afforded great weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Because the probative and persuasive evidence of record is against relating the Veteran's back disability to his military service on a direct or secondary basis, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim is denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  


ORDER

Service connection for a back disability, to include as secondary to the Veteran's service connected residuals of a left fibula fracture and ankle dislocation, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


